Title: From John Adams to United States Senate, 28 February 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Feb 28 1801

I nominate The Hon Thomas Johnson Esqr of Frederick in Maryland to be Chief Judge
James Marshall Esqr of Alexandria and
William Cranch Esqr of the city of Washington to be Assistant Judges of the territory of Columbia
Thomas Swan Esqr of Alexandria to be Attorney for the district. I also nominate the three judges and Attorney to be justices of the peace in both Counties of the district
James M Lingan Esqr to be Marshall of the District
John Adams